EXECUTION VERSION

Exhibit 10.6

AMENDMENT NO. 5 TO SECURITIES PURCHASE AGREEMENT AND AMENDMENT NO. 1 TO SANCHEZ
CONSENT


This AMENDMENT NO. 5 TO SECURITIES PURCHASE AGREEMENT AND AMENDMENT NO. 1 TO
SANCHEZ CONSENT (this “Amendment”), is made and entered into this 28th day of
March, 2013, by and among ZAZA ENERGY CORPORATION, a Delaware corporation (the
“Company”), and each of the holders of Securities (as defined in the Securities
Purchase Agreement, as defined below) that is a signatory to this Amendment.

RECITALS

1.            The Company and the holders of the Securities are parties to that
certain Securities Purchase Agreement dated February 21, 2012, as amended by (a)
a letter agreement dated as of March 1, 2012, (b) a letter agreement dated as of
March 22, 2012, (c) that certain Waiver and Amendment No. 1 to Securities
Purchase Agreement dated as of June 8, 2012, as amended by that certain letter
agreement dated as of June 28, 2012, (d) that certain Waiver and Amendment No. 2
to Securities Purchase Agreement dated as of July 25, 2012, (e) that certain
Waiver and Amendment No. 3 to Securities Purchase Agreement dated as of October
16, 2012 and (f) that certain Amendment No. 4 to Securities Purchase Agreement
dated as of December 17, 2012 (as amended, the “Existing Securities Purchase
Agreement”; and as amended by this Amendment and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).

2.            Pursuant to the Existing Securities Purchase Agreement, the
Company issued, and the holders of Notes purchased, (a) the Company’s 8.00%
Senior Secured Notes due February 21, 2017, in the aggregate principal amount of
$100,000,000 (collectively, the “Notes”) and (b) the Company’s warrants to
purchase 26,315,789 shares of the Company’s Common Stock (as adjusted pursuant
to the terms thereof, the “Warrants”).

3.            Pursuant to a letter agreement dated February 20, 2013 (the
“Sanchez Consent”),  the holders of the Securities (as defined in the Securities
Purchase Agreement) consented to (a) the sale of ZaZa LLC’s right, title and
interest in approximately 2,879 acres of Eagle Ford Assets to Sanchez Energy
Corporation (the “Sanchez Sale”), (b) the release of Collateral Agent’s Lien on
the Eagle Ford Acreage (as defined in the Sanchez Consent),  and (c)
 notwithstanding the requirements of paragraph 7B(13) of the Securities Purchase
Agreement,  the Company’s receipt and retention of the Net Available Cash from
such sale and the deferral of the offer to prepay the Notes with the proceeds
from the Sanchez Sale (the “Sanchez Deferral”). 

4.            The Company desires to (a) amend the Sanchez Consent to remove the
Sanchez Deferral, (b) amend certain provisions of the Existing Securities
Purchase Agreement and (c) amend certain provisions of the Warrants.

5.            The holders of the Securities have agreed to make such amendments,
in each case subject to the terms and conditions set forth in this Amendment.





A/75465350.12 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1.

Capitalized Terms.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Securities Purchase Agreement
(including, for the avoidance of doubt, any terms defined herein as set forth on
Exhibit A hereto), unless the context otherwise requires.

Section 2.

Amendments to Existing Securities Purchase Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 3, the Existing
Securities Purchase Agreement is hereby amended in the manner specified in
Exhibit A hereto.  Such amendments are referred to herein collectively as the
“Amendments”.

Section 3.

Effectiveness of Amendment to Sanchez Consent and Amendments.  The amendment to
the Sanchez Consent set forth in Section 5 and the Amendments shall become
effective, and shall be deemed to be in effect (the “Effective Time”),  subject
to the last sentence of Section 8, upon satisfaction (or waiver by the holders
of the Securities) of all of the following conditions on or before April 1,
2013:

Amendment.  Execution and delivery of this Amendment by the Company and each of
the holders of the Securities, and execution and delivery of the Guarantor
Acknowledgement attached hereto by the Guarantors.

Representations and Warranties.  The representations and warranties in Section 4
shall be true and correct in all respects on the date hereof. 

Issuance of Amended and Restated Warrant Certificates.  Execution and delivery
of a copy of an amended and restated Warrant certificate, in the form attached
hereto as Exhibit B, by the Company to each Warrant Holder, which is exercisable
for the number of Warrant Shares set forth next to such Warrant Holder’s name on
Schedule A hereto.  Upon such issuance, the Warrant certificate shall be deemed
to amend and restate and supersede any Warrant certificate issued to such
Warrant Holder pursuant to the Securities Purchase Agreement prior to the date
hereof.  The Company shall promptly deliver an original Warrant Certificate to
each Warrant Holder upon receipt of the prior Warrant (or a reasonably
acceptable lost warrant certificate and indemnity) from such Warrant Holder.

Expenses.  The Company shall have paid the reasonable fees and disbursements of
the holders of the Securities’ special counsel in accordance with Section 10
below.

Section 4.

Representations and Warranties.  To induce the holders of the Securities to
enter into this Amendment, consent to the Amendments and to consent to the
amendment to the Sanchez Consent set forth in Section 5, the Company hereby
represents and warrants to each of the holders of Securities that:





-2-

A/75465350.12 

--------------------------------------------------------------------------------

 

the execution, delivery and performance of this Amendment (including the
Guarantor Acknowledgement attached hereto) have been duly authorized by all
requisite corporate or limited liability company authority or other action on
the part of the Credit Parties, this Amendment has been duly executed and
delivered by the Credit Parties, and this Amendment constitutes the legal, valid
and binding obligations of the Credit Parties, enforceable against the Credit
Parties in accordance with its terms;

each of the representations and warranties set forth in the Securities Purchase
Agreement and the other Transaction Documents are true and correct in all
material respects as of the date hereof, except (i) to the extent that such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (ii) that the financial statements
referred to in Paragraph 9C shall be deemed to refer to the financial statements
most recently delivered by the Company pursuant to Paragraph 6A(i) or 6A(ii),
and (iii) as disclosed in the First Amendment or the Third Amendment;

no Default or Event of Default has occurred and is continuing as of the date
hereof; and

no events have taken place and no circumstances exist at the date hereof which
would give any Credit Party a basis to assert a defense, offset or counterclaim
to any claim of any holder of a Security with respect to the obligations of the
Credit Parties.

Section 5.

Amendment to Sanchez Consent.  Subject to the satisfaction of the conditions
specified in Section 3, each of the holders of Securities hereby agrees that the
Sanchez Consent shall be amended by deleting in its entirety the first sentence
contained in the third paragraph thereof.

Section 6.

Transaction Document.  This Amendment shall be deemed to constitute a
Transaction Document for all purposes under the Securities Purchase Agreement. 

Section 7.

Amended and Restated Lock-Up Agreement.  Concurrently herewith, the holders of
the Securities, the Restricted Stockholders (as defined in the Amended Lock-Up
Agreement) and the Company shall execute and deliver an Amended and Restated
Lock-Up Agreement in the form attached hereto as Exhibit C (the “Amended Lock-Up
Agreement”), which Amended Lock-Up Agreement shall become effective at the
Effective Time.

Section 8.

Effect of Amendment.  Except as set forth expressly herein, all terms of the
Securities Purchase Agreement shall be and remain in full force and effect.  The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the holders of Notes under the
Securities Purchase Agreement or otherwise, nor constitute a waiver of any
provision of the Securities Purchase Agreement.  Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Amendment may refer to the Securities Purchase Agreement
without making specific reference to this Amendment, but nevertheless all such
references shall include this Amendment unless the context otherwise requires.
 Notwithstanding the foregoing, the Amendments to paragraphs 5B, 5C, 6A(ii),
 7B(7) and 7B(13) of the Securities Purchase



-3-

A/75465350.12 

--------------------------------------------------------------------------------

 

Agreement shall cease to be effective and shall be deemed to have not been made
to the Securities Purchase Agreement if the Company fails to provide to the
holders of the Notes the prepayment amount described in paragraph 5J of the
Securities Purchase Agreement on or before April 10, 2013, it being understood
that upon such Amendments ceasing to be effective, a Default under paragraph
8A(vi) of the Securities Purchase Agreement shall have occurred as a result of
the Company’s failure to deliver in a timely manner the financial statements
required pursuant to paragraph 6A(ii) of the Securities Purchase Agreement for
the fiscal year of the Company ended December 31, 2012 not subject to a “going
concern” qualification. 

Section 9.

Release. 

In consideration of the agreements of the holders of Securities contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Credit Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges each
holder of Securities, and its successors and assigns, and its present and former
shareholders, partners, members, managers,  consultants, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives, and all persons acting by, through,
under or in concert with any of them (each holder of Securities and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”) of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, recoupment, rights of setoff, demands and liabilities
whatsoever (individually, a “Claim” and collectively, “Claims”) of every name
and nature, known or unknown, contingent or mature, suspected or unsuspected,
both at law and in equity, which any Credit Party or any of its respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Securities Purchase Agreement, or any of the other Transaction
Documents or transactions thereunder or related thereto.

Each Credit Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

Each Credit Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

In entering into this Amendment, each Credit Party has consulted with, and has
been represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the release set forth above
does not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The



-4-

A/75465350.12 

--------------------------------------------------------------------------------

 

provisions of this Section shall survive the termination of this Amendment and
the other Transaction Documents and the payment in full of the Notes.

Each Credit Party acknowledges and agrees that the release set forth above may
not be changed, amended, waived, discharged or terminated orally.

Section 10.

Fees and Expenses; Indemnification.  Whether or not the amendment to the Sanchez
Consent in Section 5 or the Amendments become effective, the Company agrees to
pay on demand all reasonable costs and expenses of the holders of the Securities
(including the reasonable fees and expenses of the holders of the Securities’
special counsel) in connection with the preparation, negotiation, execution and
delivery of this Amendment as provided in paragraph 13B(1) of the Securities
Purchase Agreement.  Nothing in this Section shall limit the Company’s
obligations pursuant to paragraphs 13B(1) and 13B(2) of the Securities Purchase
Agreement.

Section 11.

Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

Section 12.

Severability.  Whenever possible, each provision of this Amendment and any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be interpreted in such manner as to be effective, valid
and enforceable under the applicable law of any jurisdiction, but, if any
provision of this Amendment or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment or any other statement, instrument or transaction contemplated
hereby or thereby or relating hereto or thereto in such jurisdiction, or
affecting the effectiveness, validity or enforceability of such provision in any
other jurisdiction.

Section 13.

Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

Section 14.

Binding Nature.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

Section 15.

Entire Understanding.  The Existing Securities Purchase Agreement, together with
this Amendment, set forth the entire understanding of the parties with respect
to the matters set forth herein, and shall supersede any prior negotiations or
agreements, whether written or oral, with respect thereto.



-5-

A/75465350.12 

--------------------------------------------------------------------------------

 

Section 16.

Headings.  The headings of the sections of this Amendment are inserted for
convenience only and shall not be deemed to constitute a part of this Amendment.

[The remainder of this page is intentionally left blank.]

 

-6-

A/75465350.12 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

ZAZA ENERGY CORPORATION

 

 

By: _____________________________

Name:

Title:

 

 

 

[Signature Page to Amendment No. 5]

A/75465350.12 

--------------------------------------------------------------------------------

 

 

MSDC ZEC INVESTMENTS, LLC

 

 

By:   ___________________________

Name:            Marcello Liguori

Title:            Vice President

 

[Signature Page to Amendment No. 5]

A/75465350.12 

--------------------------------------------------------------------------------

 

 

SENATOR SIDECAR MASTER FUND LP

 

By:            Senator Investment Group LP, its investment manager

 

 

            By:   ___________________________

            Name:            Evan Gartenlaub

            Title:            General Counsel & Chief
                                    Compliance Officer

 

 

 

[Signature Page to Amendment No. 5]

A/75465350.12 

--------------------------------------------------------------------------------

 

 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

By:   ___________________________

Name:

Title:

 

 

O-CAP PARTNERS, L.P.

 

 

By:   ___________________________

Name:

Title:

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

By:   ___________________________

Name:

Title:

 

TALARA MASTER FUND, LTD.

 

 

By:   ___________________________

Name:

Title:

 

 

BLACKWELL PARTNERS, LLC

 

 

By:   ___________________________

Name:

Title:

 

 

PERMAL TALARA LTD.

 

 

By:   ___________________________

Name:

Title:



[Signature Page to Amendment No. 5]

A/75465350.12 

--------------------------------------------------------------------------------

 

WINMILL INVESTMENTS LLC

 

 

By:   ___________________________

Name:

Title:

 

 

 

[Signature Page to Amendment No. 5]

A/75465350.12 

--------------------------------------------------------------------------------

 

 

GUARANTOR ACKNOWLEDGEMENT

 

Each of the undersigned hereby acknowledges and agrees to the terms of the
Amendment No. 5 to Securities Purchase Agreement and Amendment No. 1 to Sanchez
Consent, dated March 28, 2013 (the “Amendment”), including, without limitation,
Section 9 of the Amendment, amending that certain Securities Purchase Agreement,
dated February 21, 2012, as amended (as amended, the “Securities Purchase
Agreement”), among ZaZa Energy Corporation, a Delaware corporation, and the
holders of Securities party thereto.  Each of the undersigned hereby confirms
that the Guaranty Agreement to which the undersigned are a party remains in full
force and effect after giving effect to the Amendment and continues to be the
valid and binding obligation of each of the undersigned, enforceable against
each of the undersigned in accordance with its terms.

Capitalized terms used herein but not defined are used as defined in the
Securities Purchase Agreement.

Dated as of March 28, 2013.

ZAZA HOLDINGS, INC.,
a  Delaware corporation

 

 

By:  ________________________

Name:

Title:

 

ZAZA ENERGY, LLC,
a  Texas limited liability company

 

 

By:  ________________________

Name:

Title:

 

TOREADOR RESOURCES CORPORATION,
a  Delaware corporation

 

 

By:  ________________________

Name:

Title:

 

 





A/75465350.12 

--------------------------------------------------------------------------------

 

ZAZA ENERGY DEVELOPMENT, LLC, a Texas limited liability company

 

 

By:  ________________________

Name:

Title:

 

 

ZAZA PETROLEUM MANAGEMENT, LLC, a Texas limited liability company

 

 

By:  ________________________

Name:

Title:

 

A/75465350.12 

--------------------------------------------------------------------------------

 

 

Schedule A

Warrant Holder

WR-#

Adjusted Warrant Shares

 

 

 

MSDC ZEC INVESTMENTS, LLC


19 

10,890,490 

SENATOR SIDECAR MASTER FUND LP


20 

12,251,800 

O-CAP OFFSHORE MASTER FUND, L.P.


21 

285,876 

O-CAP PARTNERS, L.P.


22 

394,780 

CAPITAL VENTURES INTERNATIONAL


23 

1,633,573 

TALARA MASTER FUND, LTD.


24 

340,327 

BLACKWELL PARTNERS, LLC


25 

585,363 

PERMAL TALARA LTD.


26 

435,620 

WINMILL INVESTMENTS LLC


27 

408,394 

 

A/75465350.12 

--------------------------------------------------------------------------------

 

 

Exhibit A

Paragraph 2C - Interest on the Notes.  Paragraph 2C of the Existing Securities
Purchase Agreement is hereby amended by amending and restating the last sentence
of clause (i) thereof to read as follows: 

“Notwithstanding the foregoing, if the Notes have not been indefeasibly paid in
full in cash by February 28, 2014, commencing on such date and at all times
thereafter, the Notes shall bear interest at the rate of 10.00% per annum.”

Paragraph 5B - Optional Prepayments.  Paragraph 5B of the Existing Securities
Purchase Agreement is hereby amended and restated in its entirety as follows:

“5B  Optional Prepayments.  The Company may prepay the Notes in whole or in part
at any time, in a minimum amount of $500,000 (and in multiples of $100,000 in
excess thereof) or, if less, the aggregate principal amount outstanding in
respect of the Notes, at 100% of the principal amount of the Notes so prepaid,
plus all accrued and unpaid interest thereon to, but not including, the
prepayment date, with respect to each Note, plus any Applicable Premium.”

Paragraph 5C - Notice of Optional Prepayment.  Paragraph 5C of the Existing
Securities Purchase Agreement is hereby amended and restated in its entirety as
follows:

“5C  Notice of Optional Prepayment.  The Company shall give the holder of each
Note written notice of any optional prepayment pursuant to paragraph 5B not
fewer than five Business Days prior to the prepayment date, specifying (i) such
prepayment date, (ii) the aggregate principal amount of the Notes to be prepaid
on such date (solely in the case of an optional prepayment under paragraph 5B),
(iii) the principal amount of the Notes of each holder thereof to be prepaid on
that date, (iv) that such optional prepayment is to be made pursuant to
paragraph 5B and (v) a calculation of the estimated Applicable Premium, if any,
due in connection with any prepayment pursuant to paragraph 5B setting forth the
details of such computation.  Notice of optional prepayment having been given as
aforesaid, the prepayment price with respect to the principal amount of the
Notes to be prepaid, together with accrued and unpaid interest thereon to, but
not including, the prepayment date, and any Applicable Premium shall become due
and payable on such prepayment date, unless revoked by the Company in writing.  
 Five Business Days prior to any prepayment pursuant to paragraph 5B, the
Company shall deliver to each holder of Notes a certificate of a Responsible
Officer specifying the calculation of such Applicable Premium, if any, as of the
specified prepayment date.”

Paragraph 5 - Payment of Notes.    Paragraph 5 of the Existing Securities
Purchase Agreement is hereby further amended by adding the following new
paragraphs 5H, 5I and 5J at the end thereof:



A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

“5H  Offer to Prepay Notes Upon Certain Other Events.    

5H(1)           Offer to Prepay Notes.  Not more than thirty (30) Business Days,
and at least five  (5) Business Days, prior to the Company’s or any of its
Subsidiaries’ receipt of (i) any amounts released from the escrow account
established pursuant to the Escrow Agreement as further described in Section 3
of Exhibit K to the Paris Basin Agreement (the “Escrow Proceeds”) or (ii) any
proceeds of any Sale Transaction with respect to the Sweet Home Properties, the
Company shall have made an irrevocable written offer, contingent upon the
receipt of such Escrow Proceeds or consummation of such Sale Transaction, as the
case may be (the “Escrow/Sweet Home Offer”), to each holder of the Notes to
prepay within two (2) Business Days of receipt of such Escrow Proceeds or the
consummation of such Sale Transaction, as the case may be, at the election of
each holder, in an amount equal to the lesser of (A) such holder’s pro rata
share of such Escrow Proceeds or the Net Available Cash in respect of such Sale
Transaction, as the case may be, and (B) such holder’s pro rata share of the
amount required to reduce the aggregate outstanding principal balance of the
Notes to $15,000,000 (after giving effect to such prepayment) (the “Escrow/Sweet
Home Prepayment Amount”), on a date specified in such offer in compliance with
the terms set forth above (the “Escrow/Sweet Home Prepayment Date”).

5H(2)           Escrow/Sweet Home Offer Period.  The Escrow/Sweet Home Offer
shall remain open for a period of at least four  (4) Business Days following
receipt of such Escrow/Sweet Home Offer (the “Escrow/Sweet Home Offer Period”).

5H(3)           Notice of Escrow/Sweet Home Offer.  The notice in respect of
such Escrow/Sweet Home Offer will contain all instructions and materials
necessary to enable such holders to receive a prepayment of the Notes pursuant
to the Escrow/Sweet Home Offer.  The notice, which will govern the terms of the
Escrow/Sweet Home Offer, will state:

(A)     that the Escrow/Sweet Home Offer is being made pursuant to this
paragraph 5H and constitutes an irrevocable offer to prepay the Notes pursuant
to this paragraph 5H at the election of each holder of the Notes;

(B)     the Escrow/Sweet Home Prepayment Amount with respect to each holder, a
brief description of the release of funds from escrow or Sale Transaction, as
the case may be, giving rise to the Escrow/Sweet Home Offer, a computation of
the aggregate amount of cash payments to be received in connection with such
release of funds from escrow or Sale Transaction, as the case may be, and the
anticipated Escrow/Sweet Home Prepayment Date, which shall be no more than the
lesser of (i) five (5) Business Days after the Escrow/Sweet Home Offer Period
terminates and (ii) two (2) Business Days after the Company’s or such
Subsidiary’s receipt of such Escrow Proceeds or the consummation of such Sale
Transaction; and



Exhibit A-2

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

(C)     that upon acceptance by such holder, the Company will prepay the
Escrow/Sweet Home Prepayment Amount to which such holder is entitled as
specified in such notice (together with accrued interest and any Applicable
Premium as provided in paragraph 5H(5) of this Agreement) on the Escrow/Sweet
Home Prepayment Date.

5H(4)           Acceptance of Escrow/Sweet Home Offer.  To accept such
Escrow/Sweet Home Offer, a holder of Notes shall cause a notice of such
acceptance to be delivered to the Company not later than the expiration of the
Escrow/Sweet Home Offer Period, provided, that failure to accept such offer in
writing by such date shall be deemed to constitute an acceptance of the
Escrow/Sweet Home Offer.  If so accepted by any holder of a Note, the
Escrow/Sweet Home Prepayment Amount with respect to such holder (together with
accrued interest and any Applicable Premium as provided in paragraph 5H(5)
below) shall be due and payable on the Escrow/Sweet Home Prepayment Date.

5H(5)           Amount of Escrow/Sweet Home Prepayment.  Prepayment of the Notes
to be prepaid pursuant to this paragraph 5H shall be at an amount equal to
100% of the outstanding principal amount of such Notes being prepaid, together
with accrued and unpaid interest on the principal amount being prepaid to, but
not including, the date of prepayment, plus any Applicable Premium.

5H(6)             Ratable Offer.  All principal prepayments contemplated herein
will be offered on a pro rata basis to all holders of the Notes, and if any
holder(s) declines such prepayments, its pro rata share of such prepayments
shall be reallocated on a pro rata basis to those holders accepting such
prepayments.

5I  Offer to Prepay Notes on February 28, 2014.    

5I(1)           Offer to Prepay Notes.  If, at least ten (10) Business Days
before February 28, 2014, the Company expects that the aggregate outstanding
principal amount of the Notes will exceed $15,000,000 on February 28, 2014 (or,
in the event the Company does not have such expectation but the aggregate
outstanding principal amount of the Notes in fact exceeds $15,000,000 on
February 28, 2014), the Company shall immediately (and on such date) make an
irrevocable written offer (the “2014 Offer”), to each holder of the Notes to
prepay, at the election of each holder, a principal amount of the Notes of such
holder equal to such holder’s pro rata share of the amount by which the
aggregate outstanding principal amount of the Notes on such date exceeds
$15,000,000 (the “2014 Prepayment Amount”), on February 28, 2014 (or, in the
event the Company does not have such expectation but the aggregate outstanding
principal amount of the Notes in fact exceeds $15,000,000 on February 28, 2014,
a date specified in such offer which date shall be not more than ten (10)
Business Days after such date) (the “2014 Prepayment Date”).



Exhibit A-3

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

5I(2)           2014 Offer Period.  The 2014 Offer shall remain open for a
period of at least eight (8) Business Days following receipt by the holders of
the notice referred to in paragraph 5I(3) below (the “2014 Offer Period”).

5I(3)           Notice of 2014 Offer.  The notice in respect of such 2014 Offer
will contain all instructions and materials necessary to enable such holders to
receive a prepayment of the Notes pursuant to the 2014 Offer.  The notice, which
will govern the terms of the 2014 Offer, will state:

(A)     that the 2014 Offer is being made pursuant to this paragraph 5I and
constitutes an irrevocable offer to prepay the Notes pursuant to this paragraph
5I at the election of each holder of the Notes;

(B)     the 2014 Prepayment Amount of each holder and the anticipated
2014 Prepayment Date, which shall be February 28, 2014 (or, to the extent
applicable, no more than two (2) Business Days after the 2014 Offer Period
terminates); and

(C)     that upon acceptance by such holder, the Company will prepay the
2014 Prepayment Amount to which such holder is entitled (together with accrued
interest and any Applicable Premium as provided in paragraph 5I(5) of this
Agreement) as specified in such notice.

5I(4)           Acceptance of 2014 Offer.  To accept such 2014 Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than the expiration of the 2014 Offer Period, provided, that failure
to accept such offer in writing by such date shall be deemed to constitute an
acceptance of the 2014 Offer.  If so accepted by any holder of a Note, the 2014
Prepayment Amount of such holder (together with accrued interest and any
Applicable Premium as provided in paragraph 5I(5) below) shall be due and
payable on the 2014 Prepayment Date.

5I(5)               Amount of 2014 Prepayment.  Prepayment of the Notes to be
prepaid pursuant to this paragraph 5I shall be at an amount equal to 100% of the
outstanding principal amount of such Notes being prepaid, together with accrued
and unpaid interest on the principal amount being prepaid to, but not including,
the date of prepayment, plus any Applicable Premium.

5I(6)               Ratable Offer.  All principal prepayments contemplated
herein will be offered on a pro rata basis to all holders of the Notes, and if
any holder(s) declines such prepayments, its pro rata share of such prepayments
shall be reallocated on a pro rata basis to those holders accepting such
prepayments.

5J  Prepayment of Notes by April 10, 2013.  The Company shall prepay the Notes
in an amount equal to $4,585,828.80  ($4,815,120.24 inclusive of the Applicable
Premium) plus accrued and unpaid interest on such amount to (but not including)
the date of such prepayment on or before the earlier to occur of (1) one
Business Day after the



Exhibit A-4

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

consummation of the Sanchez Sale and (2) April 10, 2013;  it being agreed that
the Company shall be deemed to have offered to make such prepayment, and the
holders of the Notes shall be deemed to have accepted such offer, by the
Company’s and such holders’ execution and delivery of the Fifth Amendment.”

Paragraph 6A(ii) - Financial Statements; Reserve Reports.  Paragraph 6A of the
Existing Securities Purchase Agreement is hereby amended by amending and
restating clause (ii) to read as follows:

“(ii) as soon as practicable and in any event within ninety (90) days after the
end of each fiscal year of the Company, consolidated statements of income, cash
flows and members’ equity of the Company and its Subsidiaries for such year, and
a consolidated balance sheet of the Company and its Subsidiaries as at the end
of such year, setting forth in each case in comparative form corresponding
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s) and reported on by a firm of
independent public accountants of recognized national standing, whose report
shall be without exception as to the scope of the audit and shall not be subject
to any “going concern” or like qualification or exception (other than with
respect to the fiscal year ended December 31, 2012) and shall state that such
consolidated financial statements present fairly, in all material respects, the
financial position of the Company and its Subsidiaries in conformity with GAAP;
provided that the delivery within the time period specified above of the
Company’s Form 10 K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a 3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s report described above, shall be
deemed to satisfy the requirements of this paragraph 6A(ii); provided, further,
that the Company shall be deemed to have made such delivery of such Form 10 K if
it shall have timely made Electronic Delivery thereof, in which event the
Company shall separately deliver, concurrently with such Electronic Delivery;”

Paragraph 7B(6) - Merger and Consolidation.  Paragraph 7B(6) of the Existing
Securities Purchase Agreement is hereby amended by amending and restating clause
(iii) to read as follows:

“(iii)             [reserved;]”

Paragraph 7B(7) - Sale of Assets.  Paragraph 7B(7) of the Existing Securities
Purchase Agreement is hereby amended and restated in its entirety as follows:

“7B(7)  Sale of Assets.    

Subject to paragraph 7B(13), consummate any Asset Disposition unless:

(a)                  the Company or such Subsidiary, as the case may be,
receives consideration at least equal to the Fair Market Value of the assets or
Equity Interests issued or sold or otherwise disposed of; and



Exhibit A-5

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

(b)                 at least 75% of the consideration received in respect of
such Asset Disposition by the Company or such Subsidiary is in the form of cash
or Cash Equivalents.  For purposes of this provision, each of the following will
be deemed to be cash:

(1)                  any liabilities, as shown on the Company’s most recent
consolidated balance sheet, of the Company or any of its Subsidiaries (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes or any Guarantee of the Notes) that are assumed by the transferee
of any such assets or Equity Interests pursuant to (A) a customary novation
agreement that releases the Company or such Subsidiary from further liability
therefor or (B) an assignment agreement that includes, in lieu of such a
release, the agreement of the transferee or its parent company to indemnify and
hold harmless the Company or such Subsidiary from and against any loss,
liability or other cost in respect of such assumed liability; and

(2)                 any securities, notes or other obligations received by the
Company or any such Subsidiary from such transferee that are converted by the
Company or such Subsidiary into cash within 180 days after the date of the Asset
Disposition, to the extent of the cash received in that conversion; and

provided that the 75% limitation referred to above shall be deemed satisfied
with respect to any Asset Disposition in which the cash or Cash Equivalents
portion of the consideration received therefrom, determined in accordance with
the foregoing provisions on an after-tax basis, is equal to or greater than what
the after-tax proceeds would have been had such Asset Disposition complied with
the aforementioned 75% limitation.

[Reserved.]

Within 365 days after the receipt of any Net Available Cash from an Asset
Disposition permitted by clause (i) above or any Casualty or Condemnation Event,
the Company (or the applicable Subsidiary of the Company, as the case may be)
may apply such Net Available Cash:

(a)                 to prepay the Notes in a manner consistent with clauses
(iv)-(x), inclusive, below; or

(b)                 so long as no Default or Event of Default exists or would
exist immediately before or immediately after giving effect to such Asset
Disposition, to invest in Additional Assets, which Additional Assets are added
to the Collateral securing the Notes.

An amount equal to any Net Available Cash from Asset Dispositions that are not
applied or invested as provided in clauses (a) and (b) above will constitute
“Excess Proceeds.”





Exhibit A-6

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

Within ten Business Days after the aggregate amount of Excess Proceeds exceeds
$1,000,000, the Company will make an irrevocable offer (an “Asset Disposition
Offer”) to each holder of the Notes to prepay, at the election of each holder, a
portion of the Notes held by each such holder equal to such holder’s Ratable
Portion of the Excess Proceeds held by the Company and its Subsidiaries as of
the date of such offer (the “Offer Amount”) at 101% of the outstanding principal
amount of the Notes, plus accrued and unpaid interest, if any, to (but not
including) the date of such prepayment.  If any Excess Proceeds remain after
consummation of an Asset Disposition Offer, the Company or any Subsidiary of the
Company may use those Excess Proceeds for any purpose not otherwise prohibited
by this Agreement.  If the aggregate principal amount of Notes accepting such
Asset Disposition Offer exceeds the amount of Excess Proceeds, the Company will
use the Excess Proceeds to prepay the Notes on a pro rata basis based on the
outstanding principal amount of the Notes at the time of such prepayment. Upon
completion of each Asset Disposition Offer, the amount of Excess Proceeds will
be reset at zero.

Notwithstanding the foregoing, the sale, conveyance or other disposition of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, will be governed by paragraph 7B(6) of this Agreement and not by the
provisions of this paragraph 7B(7).

In the event that, pursuant to the foregoing provisions of this paragraph 7B(7),
the Company is required to commence an Asset Disposition Offer, it will follow
the procedures specified below. The Asset Disposition Offer shall be made to all
holders of Notes. The Asset Disposition Offer will remain open for a period of
at least 20 Business Days following its commencement and not more than 30
Business Days, except to the extent that a longer period is required by
applicable law (the “Offer Period”). 

If the Asset Disposition Prepayment Date is on or after a record date and on or
before the related interest payment date, any accrued and unpaid interest to
(but not including) the Asset Disposition Prepayment Date will be paid to the
Person in whose name a Note is registered at the close of business on such
record date.

Upon the commencement of an Asset Disposition Offer, the Company will send a
notice thereof to each of the holders of the Notes.  The notice will contain all
instructions and materials necessary to enable such holders to receive a
prepayment of the Notes pursuant to the Asset Disposition Offer. The notice,
which will govern the terms of the Asset Disposition Offer, will state:

(a)                 that the Asset Disposition Offer is being made pursuant to
this paragraph 7B(7) and constitutes an irrevocable offer to prepay the Notes
pursuant to this paragraph 7B(7) at the election of each holder of the Notes;

(b)                 the Offer Amount, a brief description of the Asset
Dispositions giving rise to the Asset Disposition Offer, a computation of the
Excess Proceeds that are the subject of such Asset Disposition Offer, the length
of time the Asset Disposition



Exhibit A-7

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

Offer will remain open, each holder’s Ratable Portion of the Asset Disposition
Offer which it is entitled to receive and the date on which such prepayment
shall be made (which date shall be not more than 3 Business Days after
termination of the Offer Period) (the “Asset Disposition Prepayment Date”);

(c)                 that upon acceptance by such holder, the Company will prepay
the portion of the Offer Amount to which such holder is entitled as specified in
such notice;

(d)                  that holders of Notes will be entitled to withdraw their
election if the Company, the depositary or the paying agent, as the case may be,
receives, not later than the expiration of the Offer Period, a facsimile
transmission or letter setting forth the name of the holder, the principal
amount of the Note held by such holder and a statement that such holder is
withdrawing his election to have such Note prepaid in connection with such Asset
Disposition Offer.

To accept such Asset Disposition Offer, a holder of Notes shall cause a notice
of such acceptance to be delivered to the Company not later than 5 days prior to
the Asset Disposition Prepayment Date, provided, that failure to accept such
offer in writing by such date shall be deemed to constitute an acceptance of the
Asset Disposition Offer.  If so accepted by any holder of a Note, such offered
prepayment (equal to not less than such holder’s pro rata share of the Excess
Proceeds) shall be due and payable on the Asset Disposition Prepayment Date.   

Prepayment of the Notes to be prepaid pursuant to this paragraph 7B(7) shall be
at an amount equal to 101% of the outstanding principal amount of such Notes,
together with accrued and unpaid interest on such Notes to, but not including,
the date of prepayment.  The prepayment shall be made on the Asset Disposition
Prepayment Date.”

Paragraph 7B(13) - Sale of Assets.  Paragraph 7B(13) of the Existing Securities
Purchase Agreement is hereby amended and restated in its entirety as follows:

“7B(13)  Restrictions on Designated Transactions. 

(i)       Without the prior written consent of the Required Holders, but subject
to clause (ii) below, (a) sell, lease, dispose of or otherwise transfer
(including, without limitation, by way of any farm-out, joint venture or similar
transaction that, in each case, does not constitute a JV Transaction) any Oil
and Gas Properties, whether foreign or domestic, or any Equity Interests in any
Subsidiary of the Company to the extent that all or substantially all of the
assets of such Subsidiary are Oil and Gas Properties, in either case other than
the transactions contemplated by the Hess Settlement Documents (each, a “Sale
Transaction”), or (b) enter into any joint development and/or exploration
arrangements or other joint venture arrangements or any Farm-Out Agreements, any
Farm-In Agreements or similar transactions (each, a “JV Transaction” and
together with any Sale Transaction, each a “Designated Transaction”); provided,
 however, that the consent of the Required Holders shall not be required so long
as (x) no Default or Event of Default has occurred and is continuing, (y) the
Company or such Subsidiary, as the



Exhibit A-8

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

case may be, receives cash or, in the case of a JV Transaction, Carry
Consideration, at least equal to the Fair Market Value of the asset or interest
therein sold, disposed of, or transferred pursuant to such arrangement, and:

(1)                  not more than thirty (30) Business Days, and at least five
 (5) Business Days, prior to the consummation of such Designated Transaction,
the Company shall have made an irrevocable written offer, contingent upon
consummation of such Designated Transaction (a “Designated Transaction Offer”),
to each holder of the Notes to prepay upon consummation of such Designated
Transaction, at the election of each holder, a portion of the Notes held by each
such holder equal to such holder’s pro rata share of 10% of the aggregate Gross
Consideration to be received by the Company and its Subsidiaries upon
consummation of the Designated Transaction (the “Designated Transaction
Prepayment Amount”) at 100% of the outstanding principal amount of the Notes
being prepaid, plus accrued and unpaid interest on such amount to (but not
including) the date of such prepayment, plus any Applicable Premium; 

(2)                  the Designated Transaction Offer remains open for a period
of at least four  (4) Business Days following receipt of such Designated
Transaction Offer (the “Designated Transaction Offer Period”);

(3)                  any accrued and unpaid interest to (but not including) the
date of such prepayment (the “Designated Transaction Prepayment Date”) will be
paid to the Person in whose name a Note is registered;

(4)                  the notice in respect of such Designated Transaction Offer
will contain all instructions and materials necessary to enable such holders to
receive a prepayment of the Notes pursuant to the Designated Transaction Offer.
The notice, which will govern the terms of the Designated Transaction Offer,
will state:

(A)     that the Designated Transaction Offer is being made pursuant to this
paragraph 7B(13) and constitutes an irrevocable offer to prepay the Notes
pursuant to this paragraph 7B(13) at the election of each holder of the Notes;

(B)     the Designated Transaction Prepayment Amount, a brief description of the
Designated Transaction giving rise to the Designated Transaction Offer, a
computation of the aggregate Gross Consideration to be received in connection
with such Designated Transaction, each holder’s pro rata share of the Designated
Transaction Prepayment Amount and the anticipated Designated Transaction
Prepayment Date, which shall be no more than the lesser of (i) five  (5)
Business Days after the Designated Transaction Offer Period terminates and (ii)
two  (2) Business Days after the Company’s or such Subsidiary’s receipt of such
Gross Consideration; and



Exhibit A-9

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

(C)     that upon acceptance by such holder, the Company will prepay the portion
of the Designated Transaction Amount to which such holder is entitled as
specified in such notice on the Designated Transaction Prepayment Date;

(5)                 to accept such Designated Transaction Offer, a holder of
Notes shall cause a notice of such acceptance to be delivered to the Company not
later than the expiration of the Designated Transaction Offer Period, provided,
that failure to accept such offer in writing by such date shall be deemed to
constitute an acceptance of the Designated Transaction Offer.  If so accepted by
any holder of a Note, such offered prepayment (equal to not less than such
holder’s pro rata share of 10% of the aggregate Gross Consideration actually
received by the Company and its Subsidiaries upon consummation of such
Designated Transaction) shall be due and payable on the Designated Transaction
Prepayment Date;

(6)                  prepayment of the Notes to be prepaid pursuant to this
paragraph 7B(13) shall be at an amount equal to 100% of the outstanding
principal amount of the Notes being prepaid, together with accrued and unpaid
interest on such amount to, but not including, the date of prepayment, plus any
Applicable Premium; and

(7)                  all principal prepayments contemplated herein will be
offered on a pro rata basis to all holders of the Notes, and if any holder(s)
declines such prepayments, its pro rata share of such prepayments shall be
reallocated on a pro rata basis to those holders accepting such prepayments.

(ii)    Notwithstanding anything contained in clause (i) above to the contrary:

(1)                  if the applicable Designated Transaction is a Sale
Transaction that relates solely the Moulton Properties, the amount of the
offered prepayment described in subclause (i)(1) above shall equal each
applicable holder’s pro rata share of 10% of the Net Available Cash (rather than
10% of the aggregate Gross Consideration) to be received by the Company and its
Subsidiaries upon consummation of such Sale Transaction;

(2)                  if the applicable Designated Transaction is a JV
Transaction that includes the Sweet Home Properties or Hackberry Properties, the
first $10,000,000 in the aggregate of cash proceeds the Company or any of its
Subsidiaries receives in connection with all such JV Transactions shall not be
subject to the prepayment requirements set forth in clause (i) above;

(3)                 except with respect to the Specified Designated
Transactions,  this paragraph 7B(13) shall not apply to any Designated
Transaction relating solely to Eagle Ford Assets that occurs after the date on
which the principal amount of the Notes is reduced to an amount less than or
equal to



Exhibit A-10

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

$15,000,000 (it being understood that (x) at such time and at all times
thereafter, paragraph 7B(7) shall govern all Designated Transactions with
respect to the Eagle Ford Assets other than Specified Designated Transactions
and (y) for the avoidance of doubt, this paragraph 7B(13) shall apply to any
Specified Designated Transaction that occurs after the principal amount of the
Notes is reduced to an amount less than or equal to $15,000,000);  

(4)                  the EOG JV Transaction shall be excluded as a Designated
Transaction; and

(5)                  this paragraph 7B(13) shall not apply to that portion of
the proceeds of any Sale Transaction relating solely to the Sweet Home
Properties to the extent such portion of proceeds from such Sale Transaction is
governed by paragraph 5H. 

(iii)  The Gross Consideration (or, to the extent applicable, Net Available
Cash) received by the Company and its Subsidiaries upon consummation of any
Designated Transaction not applied to a prepayment of the Notes under clause (i)
or (ii) of this paragraph 7B(13) above shall be applied (1) within 365 days
after receipt thereof to an investment in Eagle Ford Assets or Eaglebine Assets
or (2) to prepay the Notes pursuant to a Designated Transaction Offer in a
manner consistent with subclauses (i)(1)-(7), inclusive, above; provided that up
to 15% of such Gross Consideration (or, to the extent applicable, Net Available
Cash) may be invested in Additional Assets (provided that promptly upon making
such investment (x) the Company shall give written notice thereof to the holders
of Notes, and (y) such Additional Assets shall be added to the Collateral
securing the Notes pursuant to documentation in form and substance satisfactory
to the Required Holders) within such 365-day period.  Any such Gross
Consideration or Net Available Cash not so applied within such 365 day period
shall be offered to prepay the Notes pursuant to paragraph 7B(13)(i) above as if
constituting amounts to be offered in prepayment of the Notes pursuant thereto,
and such 365th day shall be deemed the new date of the consummation of such
Designated Transaction in respect of the Gross Consideration or Net Available
Cash, as applicable, for purposes of the Designated Transaction Offer in respect
thereof,  and without giving effect to paragraph 7B(13)(ii).”

Paragraph 12B - Other Terms.    Paragraph 12B of the Existing Securities
Purchase Agreement is hereby amended by amending and restating the following
definitions as follows:

““Default Rate” shall mean, with respect to any Note, that rate of interest that
is the greater of (i) 3.00% over the otherwise applicable rate of interest on
the Notes at the time any Default or Event of Default occurs, and (ii) 8.00%
(or, to the extent the Notes have not been indefeasibly paid in full in cash by
February 28, 2014, commencing on such date and at all times thereafter, 10.00%
per annum) over the yield to maturity reported as of 10:00 a.m. (New York City
local time) on the Business Day next preceding the date of any applicable
Default or Event of Default for actively traded on-the-run 10-Year U.S. Treasury
securities on the display designated as “Page PX1” on Bloomberg



Exhibit A-11

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

Financial Markets (or, if Bloomberg Financial Markets shall cease to report such
yields in Page PX1 or if such yields shall not be reported as of such time or
the yields reported as of such time shall not be ascertainable, then such source
as is then designated by the Required Noteholders).”

““Eagle Ford Assets”  shall mean (i) the Oil and Gas Properties acquired or
retained by ZaZa LLC pursuant to the Hess Agreement (excluding the working
interest transferred by ZaZa LLC to Hess Corporation pursuant to the Hess
Settlement Documents), (ii) the Oil and Gas Properties acquired or retained by
ZaZa Energy pursuant to the Hess Settlement Documents, and (iii) Oil and Gas
Properties located in the counties in which any property described in clause (i)
or (ii) is located that are acquired with the proceeds of any sale of any Eagle
Ford Assets including, without limitation, any assets acquired under any
Permitted Asset Swap.”

““Eaglebine Assets” shall mean the Oil and Gas Properties whether now owned or
hereafter acquired by the Company or any of its Subsidiaries located in Walker,
Grimes and Madison Counties, Texas and as indicated on Exhibit I as
“Eaglebine”.”

““Premium” shall mean any amount, howsoever denominated, payable to a lender as
consideration or compensation for the prepayment of Debt, including any
Applicable Premium.”

Paragraph 12B - Other Terms.  Paragraph 12B of the Existing Securities Purchase
Agreement is hereby further amended by amending and restating clause (k) in the
definition of “Asset Disposition” as follows:

“(k)            the EOG JV Transaction;”  

Paragraph 12B - Other Terms.  Paragraph 12B of the Existing Securities Purchase
Agreement is hereby further amended by deleting the definitions for “Designated
Transaction Proceeds” and “Reduction Date” in their entirety.

Paragraph 12B - Other Terms.  Paragraph 12B of the Existing Securities Purchase
Agreement is hereby further amended by adding the following new definitions in
their proper alphabetical order to read as follows:

““2014 Offer”  shall have the meaning specified in paragraph 5I(1).”

““2014 Offer Period”  shall have the meaning specified in paragraph 5I(2).”

““2014 Prepayment Amount”  shall have the meaning specified in paragraph 5I(1).”

““2014 Prepayment Date”  shall have the meaning specified in paragraph 5I(1).”

““Applicable Premium” means, with respect to any prepayment of a Note made (a)
at any time that the aggregate outstanding principal amount of the Notes exceeds



Exhibit A-12

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

$25,000,000 (prior to giving effect to such prepayment), a premium equal to 5%
of the principal amount of such Note being prepaid, and (b) at any time that the
aggregate outstanding principal amount of the Notes exceeds $15,000,000 but is
less than or equal to $25,000,000 (prior to giving effect to such prepayment), a
premium equal to 3% of the principal amount of such Note being prepaid;
 provided that if  any such prepayment results in the reduction of the
outstanding principal amount of the Notes to $25,000,000 or less or $15,000,000
or less, as the case may be, such 5% or 3% premium, as the case may be, shall
apply only to such portion in excess of $25,000,000 or $15,000,000, as the case
may be, and the remaining portion of such prepayment shall be subject to a 3%
premium or no premium, as the case may be.”

““Carry Consideration” means a contractual obligation arising under any JV
Transaction, pursuant to which a counterparty to the Company or a Subsidiary
agrees to pay on behalf of the Company or such Subsidiary certain costs
(“Carried Costs”) associated with the development of the assets that were the
subject of such JV Transaction and an interest in which the Company or such
Subsidiary retained after the consummation of such JV Transaction. For purposes
of this Agreement, the value of “Carry Consideration” shall be the Fair Market
Value of Carried Costs, as determined in good faith by the board of directors or
managers, as applicable, of the Company or the applicable Subsidiary, that the
applicable counterparty is obligated to pay on behalf of the Company or the
applicable Subsidiary under the terms of the applicable JV Transaction.”

““EOG JV Transaction” means the JV Transaction contemplated between the Company
and EOG Resources, Inc. with respect to certain Eaglebine Assets as described in
that certain Joint Exploration and Development Agreement effective as of March
1, 2013, by and among EOG Resources, Inc., the Company and ZaZa LLC.”

““Escrow Proceeds”  shall have the meaning specified in paragraph 5H(1).”

““Escrow/Sweet Home Offer”  shall have the meaning specified in paragraph
5H(1).”

““Escrow/Sweet Home Offer Period”  shall have the meaning specified in paragraph
5H(2).”

““Escrow/Sweet Home Prepayment Amount”  shall have the meaning specified in
paragraph 5H(1).”

““Escrow/Sweet Home Prepayment Date”  shall have the meaning specified in
paragraph 5H(1).”

““Gross Consideration” means cash consideration actually or constructively
received, including payments made to third parties on the Company’s or any of
its Subsidiaries’ behalf, in connection with any Designated Transaction or
otherwise but not, for the avoidance of doubt, any Carry Consideration.” 





Exhibit A-13

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

““Fifth Amendment” means that certain Amendment No. 5 to Securities Purchase
Agreement dated as of March 28,  2013, by and among the Company and each of the
holders of Securities that is a party thereto.”

““Hackberry Properties” means Oil and Gas Properties owned by the Company or any
of its Subsidiaries located in Lavaca and Colorado Counties, Texas and as
indicated on Exhibit I as “Hackberry Creek Prospect”.”

““Moulton Properties” means Oil and Gas Properties owned by the Company or any
of its Subsidiaries located in Fayette, Lavaca and Gonzalez Counties, Texas, and
as indicated on Exhibit I as “Moulton Prospect”, including the Sable Hunter,
Ring and Crabb Ranch wells, that will be sold to BEP Moulton, LLC or  a parent,
affiliate or subsidiary thereof pursuant to that certain Purchase and Sale
Agreement dated March 22, 2013 (as amended pursuant to a letter agreement dated
March 24, 2013), between ZaZa LLC and BEP Moulton, LLC, it being understood that
the properties subject to the Sanchez Sale shall not be considered part of the
Moulton Properties.”

““Sanchez Sale” shall have the meaning specified in the recitals to the Fifth
Amendment.”

““Specified Designated Transactions” means any Designated Transaction described
in paragraph 7B(13)(ii)(1) or paragraph 7B(13)(ii)(2).”

““Sweet Home Properties” means Oil and Gas Properties owned by the Company or
any of its Subsidiaries located in DeWitt and Lavaca Counties, Texas and as
indicated on Exhibit I as “Sweet Home Prospect”.”

Paragraph 13C - Consent to Amendments.  Paragraph 13C of the Existing Securities
Purchase Agreement is hereby amended by deleting subclause (b) in clause (ii)
thereof in its entirety and substituting in lieu thereof the following:

“(b) increase the exercise price of the Warrants, change the manner in which the
exercise price may be tendered, reduce the exercise period of the Warrants or
change the percentage of shares of Common Stock for which the Warrants are
exercisable,”

Paragraph 13T - Entire Agreement.  Paragraph 13T of the Existing Securities
Purchase Agreement is hereby amended by deleting it in its entirety and
substituting in lieu thereof the following:

“13T            Entire Agreement.  THIS WRITTEN AGREEMENT, THE AMENDED LOCK-UP
AGREEMENT AND THE TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.”





Exhibit A-14

A/75465350.12 

--------------------------------------------------------------------------------

 

 

--

 

 

Exhibit I - Map of Oil and Gas Properties.  The Existing Securities Purchase
Agreement is hereby amended by adding Exhibit D hereto as a new Exhibit I
thereto.

 

 

Exhibit A-15

A/75465350.12 

--------------------------------------------------------------------------------

 

 

Exhibit B

[Form of Warrant]

A/75465350.12 

--------------------------------------------------------------------------------

 

 

Exhibit C

[Amended and Restated Lock-Up Agreement]





A/75465350.12 

--------------------------------------------------------------------------------

 

 

 

Exhibit D

Map of Oil and Gas Properties

[see attached]



Exhibit A-2

A/75465350.12 

--------------------------------------------------------------------------------